Title: To James Madison from James Monroe, 7 August 1804
From: Monroe, James
To: Madison, James



⟨No. 2⟩7
Sir,London August 7th. 1804.
I received a note from Lord Harrowby on the 3d. instant requesting me to call on him at his office the next day, which I did. His Lordship asked me in what light was our treaty viewed by our goverment. I replied that it had been ratified with the exception of the 5th. Art:, as I had informed him on a former occasion. He observed that he meant the treaty of 1794, which by one of its stipulations was to expire two years after the signature of preliminary articles for concluding the then existing war between Great Britain and France. He wished to know whether we considered the treaty as actually expired. I said that I did presume, there could be but one opinion on that point in respect to the commercial part of the treaty, which was that it had expired: that the first 10 Articles were made permanent; that other Articles had been executed, but that these being limited to a definite period which had passed must be considered as expiring with it. He said, it seemed to him doubtful whether the stipulation of the treaty had been satisfied by what had occurred since the peace: that a fair construction of it might possibly require an interval of two years peace after the war, which had not taken place in point of form, much less so in fact, for the state of things which existed between the countries thro’ that period was far from being a peacable one. I informed his Lordship that the distinction had never occurred to us, tho’ certainly it would receive from our goverment all the consideration which it merited, especially if it was relied on, on his part. After some further conversation, he seemed to admit that the construction he had suggested, of the stipulation referred to, was rather a forced one; that by the more obvious import of the Art: the commercial part of the treaty must be considered as having expired. What then, says he is the subsisting relation between the two countries? Are we in the state we were in, at the close of the American war? By what rule is our intercourse to be governed respecting tonnage, imposts and the like? I said that the law in each country as I presumed regulated these points. He replied that the subject was nevertheless under some embarassment here. He asked how far it would be agreable to our Goverment to stipulate that the treaty of 1794 should remain in force until two years, shou’d expire after the conclusion of the present war? I told his Lordship that I had no power to agree to such a proposal; that the President animated by a sincere desire to cherish and perpetuate the friendly relations subsisting between the two countries, had been disposed to postpone the regulation of their general commercial system, ’till the period should arrive when each party enjoying the blessings of peace, might find itself at liberty to pay the subject the attention it merited: that he wished those regulations to be founded in the permanent interests, justly and liberally viewed, of both countries; that he sought for the present only to remove certain topics which produced irritation in the intercourse, such as the impressment of seamen, and in our commerce with other powers parties to the present war, according to a project which I had had the honor to present his predecessor some months since, with which I presumed his Lordship was acquainted. He seemed desirous to decline any conversation on this latter subject, tho’ it was clearly to be inferred from what he said, to be his opinion, that the policy which our goverment seemed disposed to pursue in respect to the general system, could not otherwise than be agreable to his. He then added that his goverment might probably for the present adopt the treaty of 1794, as the rule in its own concerns, or in respect to duties on importations from our country, and, as I understood him, all other subjects to which it extended; in which case he said, if the treaty had expired, the ministry would take the responsibility on itself as there would be no law to sanction the measure: that in so doing, he presumed that the measure would be well received by our goverment, and a similar practice in what concerned G. Britain reciprocated. I observed that on that particular topic I had no authority to say any thing specially, the proposal being altogether new and unexpected; that I shou’d communicate it to you, and that I doubted not that it would be considered by the President with the attention it merited. Not wishing however to authorise an inference that that treaty shou’d ever form a basis of a future one between the two countries, I repeated some remarks which I had made to Lord Hawkesbury in the interview which we had just before he left the department of foreign affairs, by observing that in forming a new treaty we must begin de novo: that America was a young and thriving country; that at the time that treaty was formed she had had little experience of her relations with foreign powers; that 10 years had since elapsed, a great portion of the term within which she had held the rank of a separate and independent nation, and exercised the powers belonging to it; that our interests were better understood on both sides at this time than they then were; that the treaty was known to contain things that neither liked; that I spoke with confidence on that point on our part; that in making a new treaty we might engraft from that, into it, what suited us, omit what we disliked and add what the experience of our respective interests might suggest to be proper. And being equally anxious to preclude the inference of any sanction to the maritime pretentions of G. Britain under that treaty, in respect to neutral commerce—I deemed it proper to advert again to the project, which I had presented, some time since, for the regulation of those points, to notice its contents, and express an earnest wish that his Lordship would find leisure and be disposed to act on it. He excused himself again from entering into this subject, from the weight and urgency of other business, the difficulty of the subject and other general remarks of the kind. I told him that the most urgent part of the subject was that which respected our seamen. That our Goverment wished to adopt a remedy which would be commensurate with the evils complained of by both countries. His goverment complained that deserters from their ships in America were not restored to them; ours that our seamen were impressed in their ports (those of G. B) and on the high seas, in our vessels and sometimes in our bays and rivers; that such injuries ought to be put an end to and that we were willing to adopt a fair and efficacious remedy for the purpose. He said he was afraid, however well disposed our Goverment might be to give the aid of the civil authority to restore deserters to their vessels in the U. States, that little advantage could be derived from such a stipulation. The bias and spirit of the people would be against it, with us, as it was here, under favor of which deserters would always find means to elude the most active search of the most vigilant peace officers. I replied that I did not think the difficulty wou’d be found so great as he supposed; that our people were very obedient to the law in all cases; that as soon as the apprehension and restoration of deserting seamen to their vessels was made a law, as it wou’d be, by becoming the stipulation of a treaty, the public feeling on that point would change, especially when it was considered as the price of a stipulation which secured from impressment their fellow citizens who might be at sea or in a foreign country: that sailors never retired far into the interior, or remained where they went long, but soon returned to the sea port towns, to embark again in the sea service: that it was not likely they would be able to elude the search of the magistracy, supported as it would be by the Goverment itself. I found, on the whole, that his Lordship did not wish to encourage the expectation that we should agree in any arrangement on this head, tho’ he was equally cautious not to preclude it. I left him without asking another interview and the affair of course open to further communication.
Mr. Pinckney has fortunately obtained an adjustment of the interest of Maryland in some stock in the bank of England, by a transfer to him as Agent of the state, of the amount, by the crown. The Goverment itself appeared well disposed to the object, but it and the court of Chancery were so beset by a number of persons having claims on the state, after the interest vested in the crown, that it was very difficult to bring it to a happy conclusion. To quiet the claimants and enable the Goverment, to act in it with satisfaction to itself, required a spirit of accomodation, perseverance and ability in the management of the trust, without which it could not have been effected. The terms on which the affair is concluded have appeared to me to be as advantageous to the state, as it was possible to obtain. To approve them, was the only duty left for me to perform, as the able and laborious attention which Mr. Pinckney paid to the subject rendered it altogether unnecessary for me to take any other part in it. After the expiration of Mr. Pinckneys office as Commissioner, under the treaty of 1794 with G. Britain, he ceased to have a right to draw his salary in that character. As however, his continuance here under the authority of the President on the other duty which was indispensable, exposed him to at least equal expenses, I thought it proper to request our bankers to advance him £500. on that head to be accounted for with you. This sum is rather more than his compensation as a Commissr. would have been for an equal term, but as it was necessary to enable him to pursue the object and facilitate his return home, I flatter myself the President will approve the measure. The advance being made on my responsibility under the circumstances of the case, can of course have no influence on the rate of compensation to be allowed him for the service, or in designating the party which ought to make it.
Mr. Lear having obtained a commutation of the tribute which was to have been paid to the Govt. of Algiers in naval stores, into money, and drawn for the amount, on our Consul at Leghorn, who forwarded bills for the same on our Goverment to the house of McKensie & Glennie here for sale and it appearing that they could not be negotiated without considerable loss, I concurred with Mr. Erving in opinion that he had better save the publick from so great an injury, by taking them up with some publick money, which he had in his hands. He has done so, as he most probably has already informed you. The money which the Comrs. under the British treaty, directed by form to be returned to me, was paid by my order into the hands of our bankers, by the Clerk who brought the order of the Commissrs. to me.
I propose in a week or ten days to ask another interview of Lord Harrowby on the topics depending between our two goverments. By what has passed you will infer that I have at present but little hope of bringing them to a conclusion. The practice of this goverment is however on the whole very favorable to us. Our commerce enjoys a protection which is a proof of the encreasing respectability of our goverment and country. None of our vessels that I know of have been condemned: but few are brought in under any pretext; and in one case compensation has been made for the detention. I hope to be able after the proposed interview with Lord Harrowby to fix the time when I shall set out for Spain. Am with great esteem and respect Your very obt. Servt.
(Signed)   Jas. Monroe.
